       Case 6:17-cr-10142-EFM Document 184 Filed 11/19/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS
                         WICHITA DIVISION


UNITED STATES OF AMERICA                         )
                                                 )     6:17-CR-10142-EFM-1
      v.                                         )
                                                 )
BOGDANA ALEXANDROVNA MOBLEY                      )


           MOTION TO AMEND CONDITIONS OF RELEASE

      Ms. BOGDANA ALEXANDROVNA MOBLEY, pursuant to 18 U.S.C.

§§ 3142 and 3143, respectfully moves this Court to amend the conditions of

her release.

I.    Relevant Procedural History

      On October 11, 2017, a federal grand jury in the District of Kansas

indicted Ms. Mobley on one court of International Parental Kidnapping in

violation of 18 U.S.C. § 1204. (Indict., ECF No. 12.) On July 17, 2018, that

grand jury indicted Ms. Mobley on four additional counts of Extortion in

violation of 18 U.S.C. § 875(b). (Superseding Indict., ECF No. 63.) The

alleged basis of all of these charges was Ms. Mobley’s having taken her

minor child to Russia, despite ongoing custody proceedings in a Kansas

state court.


                                       1
       Case 6:17-cr-10142-EFM Document 184 Filed 11/19/20 Page 2 of 8




      On June 21, 2019, Ms. Mobley appealed from her conviction and

sentence after a jury trial. (Notice of Appeal, ECF No. 145.) On August 21,

2020, the Tenth Circuit Court of Appeals issued its Opinion, vacating Ms.

Mobley’s convictions of the Extortion counts, affirming the conviction of

International Parental Kidnapping, and remanding the case to the District

Court of Kansas for re-sentencing. (Appeal No. 19-3122, Opinion,

Judgment.)

      On November 4, 2020, after the parties’ litigation over Ms. Mobley’s

release pending her re-sentencing, the Court of Appeals issued an Order

and Judgment, vacating this Court’s Order denying release pending re-

sentencing, and remanding the case to this Court with the following

instructions:

      (1) order the Federal Bureau of Prisons to release Ms. Mobley
      forthwith pending re-sentencing; (2) schedule a date certain for re-
      sentencing via videoconferencing; and (3) impose standard
      conditions of release pending re-sentencing, consistent with and
      allowing for Ms. Mobley’s residence outside of Kansas. As to the
      latter instruction, we strongly encourage the district court to consider
      releasing Ms. Mobley to the supervision and custody of her mother
      and stepfather in Queens, New York pending re-sentencing.

(Order and Judgment at 3–4).

      On November 9, 2020, the Court of Appeals further issued an Order,

instructing this Court to proceed with the release of the defendant

                                      2
          Case 6:17-cr-10142-EFM Document 184 Filed 11/19/20 Page 3 of 8




forthwith under an approved plan of release and in a manner otherwise

consistent with this court’s order and judgment of November 4, 2020.

         On November 10, 2020, this Court released Ms. Mobley pending re-

sentencing on a $25,000.00 unsecured bond (Appear. Bond 1, ECF No. 183),

with conditions (Order Set. Cond. Rel. 1–3, ECF No. 182). Those conditions

include, inter alia, that Ms. Mobley must avoid all contact, directly or

indirectly, “with the minor victims in this matter except as permitted/

required for the Sedgwick County, KS Case No. 14DM1599.” (Id. at 2, ¶

7(g).)

II.      Factual Assertions

         The “minor victims” in this case are Ms. Mobley’s own children. And,

the offense of which Ms. Mobley is convicted does not involve any

violence. The basis of the conviction simply was Ms. Mobley’s having

taken her minor child to Russia, despite ongoing custody proceedings in a

Kansas state court. Thus, her children are not traditional crime victims; Ms.

Mobley, as their mother, has never placed them in any danger. Rather, they

are regarded as “victims” in this matter only because they are not with

their father.




                                        3
        Case 6:17-cr-10142-EFM Document 184 Filed 11/19/20 Page 4 of 8




       Indeed, Ms.Mobley has had contact with her children throughout the

time that she has been detained over the past three-plus years. Nothing

indicates that her contact with them caused them any danger or undue

influence—it is difficult, if not impossible, to influence a young child in

Russia by telephone or even video from a jail cell in the United States—and

there would be no difference in this regard after her release pending re-

sentencing. The physical distance between Ms. Mobley and her children

during her release pending re-sentencing remains; the only difference is

that now Ms. Mobley is in the Eastern District of New York rather than the

Districts of Kansas or Connecticut, while her children are still in Russia.

       Furthermore, since Ms. Mobley’s children are young minors, there is

simply no chance that she can influence them in any way relevant to the

Kansas state case. In fact, even assuming, arguendo, that she could, there is

nothing that she could convince them to do or not do, such as asking them

to be with their father or not, which would have any impact on the Kansas

state case.

III.    Memorandum of Law

       The relevant part of 18 U.S.C. § 3143 provides that:

       (a) Release or detention pending sentence.


                                       4
       Case 6:17-cr-10142-EFM Document 184 Filed 11/19/20 Page 5 of 8




      (1) . . . the judicial officer shall order that a person who has been
      found guilty of an offense and who is awaiting imposition or
      execution of sentence . . . be detained, unless the judicial officer finds
      by clear and convincing evidence that the person is not likely to flee
      or pose a danger to the safety of any other person or the community
      if released under section 3142(b) or (c). If the judicial officer makes
      such a finding, such judicial officer shall order the release of the
      person in accordance with section 3142(b) or (c).

18 U.S.C. § 3143 (a)(1).

      This Court “may at any time amend the [release] order to impose

additional or different conditions of release.” 18 U.S.C. § 3142(c)(3).

Furthermore, 18 U.S.C. § 3142(c)(1)(B) provides that a judicial officer shall

order the pretrial release of a defendant “subject to the least restrictive

further condition, or combination of conditions, that such judicial officer

determines will reasonably assure the appearance of the person as required

and the safety of any other person and the community.” Id. To determine

the least restrictive conditions, the Act directs a judicial officer to consider”

the four factors set forth in § 3142(g), including (1) the nature and

circumstances of the offense charged, including whether the offense is a

crime of violence or involves a narcotic drug; (2) the weight of the evidence

against the person; (3) the history and characteristics of the person; and (4)

the nature and seriousness of the danger to any person or the community

that would be posed by the person's release. See United States v. Plata

                                        5
       Case 6:17-cr-10142-EFM Document 184 Filed 11/19/20 Page 6 of 8




Hernandez, 766 Fed. Appx. 651 (10th Cir. 2019). See also United States v.

Martinez-Torres, 795 F.3d 1233 (10th Cir. 2015)(the conditions of release

must be reasonably related to, inter alia, the nature and circumstances of the

offense).

       Ms. Mobley submits that she has demonstrated that (1) considering

the nature and circumstances of the offense convicted, her children are not

traditional victims in a criminal case; (2) her contact with them did not, and

will not, cause them any danger; and, (3) she could not impact the Kansas

state case through influencing her children. Moreover, in no way could the

the condition forbidding her from contacting her children reasonably

assure her appearance at the re-sentencing hearing via video-

teleconference. As such, said condition does not constitute the least

restrictive combination of conditions that will assure her appearance before

this Court and protect the community while she remains on that release

pending re-sentencing. See 18 U.S.C. § 3142(c)(1)(B).

IV.    Conclusion

      Ms. Mobley, based on the foregoing assertions and argument, prays

that this Court amend the conditions of her release by removing the

requirement of avoiding any contact with her children.


                                       6
 Case 6:17-cr-10142-EFM Document 184 Filed 11/19/20 Page 7 of 8




Date:      November 19, 2020

                                   Respectfully submitted,

                                   s/ Craig M. Divine, Esq.
                                   Craig M. Divine, Esq.
                                   Kan. Bar # 24747
                                   divinelaw@live.com

                                   Divine Law Office, LLC
                                   104 W 9th St., Ste. 404
                                   Kansas City, MO 64105
                                   T 816.474.2240

                                   s/ Joshua Sabert Lowther, Esq.
                                   Joshua Sabert Lowther, Esq.
                                   Ga. Bar # 460398
                                   M 912.596.2935
                                   jlowther@lowtherwalker.com

                                   s/ Murdoch Walker, II, Esq.
                                   Murdoch Walker, II, Esq.
                                   Ga. Bar # 163417
                                   M 843.540.7903
                                   mwalker@lowtherwalker.com

                                   Lowther | Walker LLC
                                   101 Marietta St., NW, Ste. 3325
                                   Atlanta, GA 30303
                                   404.496.4052
                                   http://www.lowtherwalker.com

                                   Attorneys for Defendant
                                   Bogdana Alexandrovna Mobley




                               7
       Case 6:17-cr-10142-EFM Document 184 Filed 11/19/20 Page 8 of 8




              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF KANSAS
                        WICHITA DIVISION


UNITED STATES OF AMERICA                         )
                                                 )     6:17-CR-10142-EFM-1
      v.                                         )
                                                 )
BOGDANA ALEXANDROVNA MOBLEY                      )



                        CERTIFICATE OF SERVICE

      I hereby certify that on November 19, 2020, I electronically filed the

foregoing MOTION TO AMEND CONDITIONS OF RELEASE with the

Clerk of the United States District Court for the District of Kansas by way

of the CM/ECF system, which automatically will serve this document on

the attorneys of record for the parties in this case by electronic mail.

      Date:       November 19, 2020.

                                           s/ Craig M. Divine, Esq.
                                           Craig M. Divine, Esq.
                                           Kan. Bar # 24747
                                           divinelaw@live.com

                                           Divine Law Office, LLC
                                           104 W 9th St., Ste. 404
                                           Kansas City, MO 64105
                                           T 816.474.2240



                                       8
